Citation Nr: 1332596	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as secondary to in-service exposure to ionizing radiation. 


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been diagnosed with prostate cancer, and contends that his prostate cancer is related to his participation in Project Crested Ice, a recovery operation of B-52 wreckage in Greenland in January 1968. 

In January 2009, the RO submitted a radiation dose inquiry to the Air Force Medical Support Agency (AFMSA).  A March 2009 memorandum from AFMSA notes that AFMSA was unable to locate a DD 1141 Record of Occupational Exposure to Ionizing Radiation for the Veteran, but verified that the Veteran participated in Project Crested Ice.  The memorandum also states that according to a May 2002 Air Force Surgeon General's Office report, re-evaluation of the radiation exposure for personnel who participated in Project Crested Ice confirmed that the exposures "were not significant."  

While the May 2002 report indicates that participants did not have "significant" radiation exposure, the report appears to confirm that there was some level of exposure.  Based on the March 2009 AFMSA memorandum, the RO did not refer the claims file to the Under Secretary for Health for preparation of a dose estimate as required by 38 C.F.R. § 3.311(a)(2)(iii).  The Board finds that further development is warranted.  On remand, the Veteran's claims file should be forwarded to the Under Secretary for Health for a radiation dose estimate and, if radiation exposure is identified, to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) . 

Accordingly, the case is REMANDED for the following action:

1.  Forward claims folder to the Under Secretary for Health for a dose estimate based on the Veteran's participation in Project Crested Ice in accordance with 38 C.F.R. § 3.311(a)(2)(iii). 

2.  After obtaining the dose estimate, refer the claim to the Under Secretary for Benefits for an opinion under 38 C.F.R. § 3.311(c) regarding whether it is at least as likely as not that the Veteran's prostate cancer resulted for exposure to radiation in service.    

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


